Case held, decision reserved and matter remitted to Onondaga County Family Court *970for further proceedings, in accordance with the following memorandum: We are unable to determine from the record whether Family Court abused its discretion when it vacated default orders of filiation and support and directed restitution. Family Court erred in denying respondent’s request for a hearing on the issues of excusable default and the timeliness of his application for relief from the default orders. Hence, the matter is remitted to Family Court for a plenary hearing on those issues. (Appeals from order of Onondaga County Family Court, Hedges, J.—vacate default paternity order.) Present— Dillon, P. J., Callahan, Green, Balio and Lowery, JJ.